DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/5/21 has been entered.
Response to Arguments
Applicant’s arguments, see page 6, filed 1/8/21, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-3 and 5-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (“High-extinction-ratio silicon polarization beam splitter with tolerance to waveguide width and coupling length variations”), hereinafter Zhang, Taillaert et al (“Compact efficient broadband grating coupler for silicon-on-insulator waveguides”), hereinafter Taillaert, and either Lavigna et al (US 4,134,785) or De Leon et al (US 4,258,009).
Re. Claim 1, Zhang discloses an optical module comprising:

a light guide body (i.e. PBS as shown in Figures 1(a)-2(b), pgs. 6588-6589) for optical path and optical axis adjustment, the light guide body being installed between the components (i.e. light guide body positioned between the grating couplers, see Section 2. Device design and fabrication, pg. 6589, last paragraph), and comprising a silicon single crystal having an extinction ratio of 30 dB or more and a tabular or cubic shape (see Section 1. Introduction, last paragraph; Figures 1(a)-1(b); and Section 2. Device design and fabrication, pg. 6588-pg, first and second paragraphs).
However, Zhang fails to disclose two aspects of the claimed invention.  First, Zhang fails to disclose the light guide body is directly joined to at least one of the components. Second, Zhang fails to disclose using the Czochralski method (CZ) or floating zone method (FZ) to produce the silicon single crystal of the light guide body.  
As to the first aspect, Zhang discloses the light guide body is optically coupled to the grating couplers and further points to Taillaert to illustrate suitable grating couplers (see Zhang: Section 2. Device design and fabrication, pg. 6589, last paragraph).  Taillaert illustrates gratings couplers suitable for coupling an optical fiber to a silicon strip waveguide, wherein the grating coupler is directly joined to the silicon strip waveguide to provide suitable optical coupling between the optical fiber and the silicon strip waveguide (see Fig 1; pg. 2749, third paragraph). 
The claimed arrangement wherein the light guide body is directly joined to at least one of the components would have been obvious to one of ordinary skill in the art 
As to the second aspect not taught by Zhang, both the Czochralski method and the floating zone method are well known methods for forming silicon single crystal in the art.  For example, Lavigna et al discloses forming a single crystal silicon with a CZ method (see col. 3 lines 54-60).  Also, De Leon et al discloses using a FZ method to produce a silicon crystal (see col. 1 lines 65-68; col. 2 lines 1-3).
It would have been obvious to one of ordinary skill at the time the invention was effectively filed to utilize either the CZ method or the FZ method to form the silicon single crystal of Zhang, since both are established manufacturing methods in the art.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).  The method of forming a device is not germane to the issue of patentability of the device itself.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967).  See MPEP 2114.
Re. Claim 2, Zhang, Taillaert, and Lavigna et al or De Leon et al render obvious the optical module as discussed above.  Also, Zhang discloses one side surface alone of the light guide body is joined and fixed to a base (see Figures 1(a)-1(b); Section 1. Introduction 1, third paragraph).
Re. Claims 3 and 5-7, Zhang, Taillaert, and Lavigna et al or De Leon et al render obvious the optical module as discussed above.  Moreover, Taillaert discloses the optical fiber and the light guide body are arranged at a specific angular relationship with respect to each other for the purpose of facilitating proper optical coupling from the 
The claimed arrangement would have been obvious to one of ordinary skill in the art at the time the invention was made for the purpose of providing proper optical coupling between the components of Zhang’s optical module. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RHONDA S PEACE/           Primary Examiner, Art Unit 2874                                                                                                                                                                                             	2/19/21